                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


SHANNON C. O'CONNOR,

       Plaintiff,

               V.                                   Case No.: 20-cv-887-JDP

ANDREW M. SAUL,
Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms. See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process, reconsider the medical opinions as appropriate,

and issue a new decision. If warranted, the ALJ will obtain supplemental vocational

expert testimony.
SO ORDERED this _A_,r_ day of _J_P_ll_f_ _ _ _~ 2021.




Honorable James D. Peterson
United States Dish·ict Court Judge
